Citation Nr: 0911444	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-20 465	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from August 1988 to 
April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision in which 
the RO, inter alia, denied the Veteran's claim for a TDIU.  
The Veteran filed a notice of disagreement (NOD) later that 
month in December 2006, and the RO issued a statement of the 
case (SOC) in May 2006.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in May 2006.


FINDING OF FACT

On March 17, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. §§ 20.202, 20.204 
(2008).  

In a March 2009 Statement in Support of Claim (VA Form 21-
4142), the Veteran indicated that he wished to withdraw his 
appeal.  As the Veteran has withdrawn his appeal, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


